Citation Nr: 1032305	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-31 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private 
medical expenses incurred March 30, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 determination of the Department of Veterans 
Affairs Medical Center  (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.	The Veteran was treated for diarrhea with bleeding and 
dizziness at South Lake Hospital on March 30, 2006.

2.	The Veteran was instructed to seek emergency care by his VA 
primary care physician.

3.	A reasonably prudent person would have expected a delay in 
seeking immediate medical attention would have been hazardous 
to his health.


CONCLUSION OF LAW

The requirements for reimbursement for private medical treatment 
incurred at South Lake Hospital on March 30, 2006, are met. 38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 1725 (West 2002), VA is authorized to 
reimburse eligible veterans for the reasonable value of emergency 
treatment furnished in a non-Department facility.  To be 
eligible, the veteran must be an active Department health-care 
participant who is personally liable for the emergency treatment 
furnished.  In cases where reimbursement is warranted, payment 
may be made directly to the hospital or other health care 
provider that furnished the treatment, or to the person or 
organization that paid for such treatment on behalf of the 
veteran.  Id.

VA may provide payment or reimbursement for the reasonable value 
of emergency treatment furnished to a veteran for non-service-
connected conditions in a non-VA facility under the following 
circumstances:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the Veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the Veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and 
the Veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2009); see also Veterans Millennium Health 
Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 
(1999); 38 U.S.C.A. § 1725.

A prudent layperson is one who possesses an average knowledge of 
health and medicine and would reasonably expect the absence of 
immediate medical attention to result in serious jeopardy to the 
individual's health, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part.  38 C.F.R. § 
17.1002(b).

In the instant case, the Board finds that reimbursement for the 
Veteran's treatment is warranted.  In this regard, the Board 
finds that each of the criteria discussed above have been met.  
Initially, the Board observes the Veteran's claim was initially 
denied by the AOJ as it was determined criteria (b) and (c) were 
not met.  With respect to these criteria, the records indicates 
that the Veteran sought treatment on March 30, 2006, from the 
South Lake Hospital Emergency Department for symptoms of diarrhea 
with bloody stools, dizziness and lightheadedness.  He was 
concerned that the symptoms appeared to be consistent with those 
he experienced 18 months prior when suffering renal failure.  In 
his June 2006 notice of disagreement, the Veteran stated that, 
prior to seeking treatment, he had suffered these symptoms for 
four days.  He asserts that he contacted his VA primary care 
physician and scheduled an appointment for later that morning.  
However, the Veteran asserts that he was contacted by VA and was 
instructed to seek emergency care from South Lake Hospital.

Initially, the Board finds that the Veteran acted reasonably in 
presenting himself to South Lakes Hospital rather than the 
nearest VA treatment facility.  Primarily, the Board notes that 
the Veteran attempted to utilize the nearest VA facility, and had 
in fact scheduled an appointment for later than day.  However, 
according to the Veteran's statements, VA then instructed him to 
seek emergency care at South Lake Hospital.  Additionally, the 
Board finds that, given the symptoms he was experiencing, and 
after being instructed by VA to seek emergency care, it was 
reasonable for the Veteran to present himself to the nearest 
emergency treatment facility.  Further, the Veteran also stated 
that he feared these symptoms were similar to those he had 
previously experienced while suffering renal failure.  

The Board observes that, while there is no evidence of record to 
support the Veteran's contention that he had scheduled an 
appointment with his VA primary care physician but was then 
instructed by VA to seek emergency care, there is also no 
evidence of record to refute the Veteran's assertions.  As such, 
the Board finds that the Veteran acted as a prudent layperson 
would in seeking treatment at the nearest emergency facility and 
that it was reasonable for him to conclude that a VA facility was 
not feasibly available for treatment.  Therefore, reimbursement 
of private medical expenses incurred at South Lake Hospital on 
March 30, 2006, is warranted in the instant case.


ORDER

Entitlement to reimbursement for non-service-connected medical 
expenses incurred at South Lake Hospital on March 30, 2006, is 
granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


